Exhibit 99.1 From:EnviroStar, Inc. treet Miami, FL 33138 Michael Steiner (305) 754-4551 Venerando Indelicato (813) 814-0722 FOR RELEASE: Friday, May 14, 2010 at 12:30 PM EnviroStar Inc., (formerly DRYCLEAN USA, Inc.) Announces Third Quarter Results Miami, FL – May 14, 2010, – EnviroStar Inc (NYSE Amex:EVI) today reported revenues and earnings for the nine and three month periods ended March 31, 2010. For the nine month period of fiscal 2010, revenues were $13,844,574, a decrease of 23.6% from a record $18,127,294 for the same period of fiscal 2009.Net earnings were $216,372 or $.03 per share, a decrease of 58.2% from net earnings of $518,069 or $.07 per share for the same period of fiscal 2009. For the third quarter of fiscal 2010, revenues were $4,094,643, a decrease of 20.7% from $5,162,829 in the comparable period of fiscal 2010. Net earnings for the period were $66,179 or $.01 per share, a decrease of 20.6% from $83,378 or $.01 per share for the third quarter of fiscal 2009. Venerando J. Indelicato, Chief Financial Officer of EnviroStar Inc., stated “Although laundry equipment orders are still well below prior year levels, mostly due to the economy, we are pleased that sales in all other product categories have stabilized and, in fact, increased during both the nine and three month periods of fiscal 2010.”He further noted that third quarter results included substantial commission income.Mr. Indelicato also indicated that management expects the Company to end the year profitably despite the challenging conditions. EnviroStar, Inc. through its subsidiaries is one of the nation’s leading distributors of industrial laundry, dry cleaning machines and steam boilers. Its subsidiary, DRYCLEAN USA License Corp, is one of the largest franchise and license operations in the dry cleaning industry in the United States, the Caribbean and Latin America. This press release contains certain information that is subject to a number of known and unknown risks and uncertainties that may cause actual results and trends to differ materially from those expressed or implied by the forward-looking statements.Information concerning those factors are discussed in Company reports filed with the Securities and Exchange Commission. EnviroStar Inc. and Subsidiaries EnviroStar, Inc. and Subsidiaries(NYSE Amex:EVI) Summary Unaudited Consolidated Statements of Income Nine months ended March 31, Three months ended March 31, Revenues $ Earnings before income taxes Provision for income taxes Net earnings $ Basic and diluted earnings per share $ Weighted average shares outstanding: Basic Diluted
